DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 8/24/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (JP 2011-90117) in view of Lee et al. (KR 2014/0083930).
Consider claim 1, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above (see figures 2 and 9, the shape is a ring shape), comprising:
a plurality of first vertical light reflective members (31, first reflecting surface) provided in one side of a transparent flat plate material (38/39, flat transparent portions), the first vertical light reflective members each formed along a radial direction centered on a reference point X, the first vertical light reflective members arranged radially around the reference point X (arranged in the ring shaped device; see figures 2, 9); and
a plurality of second vertical light reflective members (32, second reflecting surface) provided in the other side of the transparent flat plate material (i.e. on the other side of 38/39, flat transparent portions), the second vertical light reflective members arranged on a reference point Y overlapping on the reference point X when viewed from above (see figures 2, 9, the elements are arranged in the concentric circles), the second vertical light reflective members intersecting with the first vertical light reflective members when viewed from above (the portions are formed perpendicular with each other, see figure 7) [see pages 6-7 of the provided translation]. 
However, Fujishima does not explicitly disclose that the members are each formed along each of a plurality of concentric circles.  Fujishima and Lee et al. are related as stereoscopic devices.  Lee et al. disclose a plurality of members that are each formed along each of a plurality of concentric circles (see figure 2, the patterns are formed in a curved parallel concentric circular direction) [see pages 1-3 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Fujishima to include the concentric circles, as taught by Lee et al., in order to assist in obtaining a distortion free stereoscopic display.
Consider claim 2, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein each of the first and second vertical light reflective members is a metal reflective surface (the vertical surfaces can be formed with metal) [see page 6 of the provided translation of Fujishima].
Consider claim 3, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein both surfaces of the stereoscopic image forming device are flat plate-shaped (see figures 7-9, the surfaces have a flat plate shape), and a material for the stereoscopic image forming device except for the first and second vertical light reflective members is made of two or more types of transparent resins where a refractive index of one transparent resin is within a range of 0.95 to 1.05 times a refractive index of the other transparent resin (each flat plate is made of a transparent resin, i.e. acrylic resin.  Since the material is the same for each plate, the refractive index is within the claimed range of the other) [see page 6 of the provided translation of Fujishima].
Consider claim 4, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein each of the first and second vertical light reflective members is a total reflective surface (a metal reflection surface may be formed on the vertical surfaces) [see page 6 of the provided translation of Fujishima].
Consider claim 5, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein a gas layer or a vacuum is used for the first and second vertical light reflective members (the metal reflection surface may be formed as a metal vapor deposition layer) [see page 6 of the provided translation of Fujishima].
Consider claim 6, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein one side of the transparent flat plate material includes a plurality of triangular cross- sectional first grooves each having a vertical surface and a inclined surface and a plurality of triangular cross-sectional first projections each formed m between the adjacent first grooves (see figure 8, the portions are triangular in shape), the first grooves and projections each formed along a radial direction centered on the reference point X, the first grooves and projections arranged radially around the reference point X; the other side of the transparent flat plate material includes a plurality of triangular cross-sectional second grooves each having a vertical surface and an inclined surface and a plurality of triangular cross-sectional second projections each formed in between the adjacent second grooves, each of the second grooves and projections each curved along each of a plurality of concentric circles (see figure 2 of Lee et al.) centered on the reference point Y (see figure 8, the portions are triangular in shape and are formed concentrically in the ring shaped member) each of the vertical surfaces of the first and second grooves is provided with the metal reflective surface (metal can be applied to the vertical surface), and each of the first and second grooves is filled with a transparent resin (acrylic resin can be used to form the elements) having a refractive index within a range of 0.95 to 1.05 times a refractive index of the transparent flat plate material resin (each flat plate is made of a transparent resin, i.e. acrylic resin.  Since the material is the same for each plate, the refractive index is within the claimed range of the other) [see page 6 of the provided translation of Fujishima and pages 1-3 of the Lee translation].
Consider claim 7, the modified Fujishima reference discloses (e.g. figures 2, 7-9 of Fujishima) a stereoscopic mage forming device, wherein one side of the transparent flat plate material includes a plurality of trapezoidal cross-sectional first projections each having a vertical surface and an inclined surface and a plurality of triangular cross-sectional first grooves each formed in between the adjacent first projections (see figure 7, the elements are trapezoidal), the first projections and grooves each formed along a radial direction centered on the reference point X, the first projections and grooves arranged radially around the reference point X (see figure 2, the elements are formed in the ring shaped member); the other side of the transparent flat plate material includes a plurality of trapezoidal cross-sectional second projections each having a vertical surface and an inclined surface and a plurality of triangular cross-sectional second grooves each formed in between the adjacent second protections (see figures 7-8, the elements are triangular in shape and are perpendicular to each other), the second projections and grooves each curved along each of a plurality of concentric circles (see figure 2 of Lee) centered on the reference point Y (the portions are formed concentrically in the ring shaped member): and the vertical surfaces of the first and second projections are total reflection surfaces using the gas layer or the vacuum (the metal reflection surface may be formed as a metal vapor deposition layer) [see page 6 of the provided translation of Fujishima and pages 1-3 of the Lee translation].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872